ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Applicant’s arguments, filed 03/03/2022, have been fully considered.
Applicant’s amendment amended claims 35, 43, 51, 59, 62, and 64.
Applicant’s amendment entered new claims 65-90.
Claims 1-34, 37, and 60 are cancelled.
Claims 35-36, 38-59, and 61-90, filed 03/03/2022, are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17388971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 03/03/2022, with respect to rejections under 35 USC § 102 have been fully considered and are persuasive. The applicant has amended the independent claim to include additional elements not disclosed or suggested by the prior art previously relied upon. Thus, the claim rejections under 35 USC § 102 have been withdrawn. 
The examiner notes that Claim 41 was not rejected under 35 USC § 102 and should have been indicated with the allowable subject matter, as the applicant correctly presumed in the reply filed 03/03/2022.  

Double Patenting – Withdrawn
Response to Arguments
Applicant’s arguments, see page 12, filed 03/03/2022, with respect to Double Patenting rejections have been fully considered and are persuasive. The applicant has filed a Terminal Disclaimer on 03/03/2022. Thus, the Double Patenting rejections have been withdrawn. 

Allowable Subject Matter
Claims 35-36, 38-59, and 61-90, filed 03/03/2022, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 35 and 59, the closest prior art of record is Desch (US 6050957 A) who discloses that the valve closes when a pressure is applied to the syringe to force the valve closes and not that the valve closes in response to pressure equalizing between an inlet and an outlet of the valve.

Regarding independent claim 51, prior art of record fails to teach or reasonably suggest at least the limitations: “the valve configured to open in response to a pressure difference between an inlet and an outlet of the valve and to close in response to pressure equalizing between the inlet and the outlet of the valve” and “configured to be in a second state in which the valve is closed, the blood transfer device in the second state configured to receive a second volume of blood from the patient via a second fluid flow path, while preventing at least a portion of the first volume of blood from contaminating the second volume of blood.” The closest prior art of record includes Haber (US 5052403 A) who discloses a manually controlled valve in a fluid flow path used to create a negative pressure in a first fluid flow path to sequester a first volume of fluid sample, but does not teach or reasonably suggest the valve configured to open in response to a pressure difference between an inlet and an outlet of the valve and to close in response to pressure equalizing between the inlet and the outlet of the valve. The valve disclose by Haber is formed by a slit in an elastomer material which is pinched open by the operator of the device. 

Regarding independent claim 85, the closest prior art of record is Desch (US 6050957 A) who discloses that the port and channel are both part of the fluid flow path for receiving a second portion of blood and not that the fluid flow path is separate from the channel.
Claims 36, 38-42, 44-50, 52-58, 61-64, 66-71, 73-78, 80-84, and 86-90 are all ultimately dependent on one of claims 35, 43, 51, 59, 65, 72, 79, and 85, and are allowable for at least the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER H CONNOR/               Examiner, Art Unit 3791

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791